Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed July 25, 2022. Claims 2-21 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Double Patenting
3.       Claims 2-21 rejected on the ground of nonstatutory double patenting over claims 1-14 of US Patent No. 11011260 B2 and  claim 1 of US Patent No. 10282521 B2 and Claims 2, 9 and 16 of instant application over claims 9 and 14 of U.S. Patent No. 9842195 B2 and Claims 2, 9 and 16 of instant application over Claim 1, 18 and 19 of US Patent No. 9070267 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
4.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.       a) Claim  9 of the application (16/404205) as shown in the table below contains every element of claim 1 of the patented application. 
Claims of instant application 16/404205
Claims of U.S. Patent No. 10282521 B2
9. A system comprising: at least one processor; and
at least one memory coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring activity of a patient located in a monitored property in relation to a schedule of the patient consuming medication;
determining that the patient is departing from the schedule for consuming the medication; based on the determined departure from the schedule for consuming the medication, determining, using sensor data from at least one sensor located at the monitored property, wherein activity of one or more other individuals is occurring at the monitored property in proximity to the patient at the monitored property, the one or more other individuals being different from the patient; and
in response to determining that the departure indicates a likelihood of harm to the patient and determining no activity of the one or more other individuals is occurring at the monitored property  in proximity to the patient at the monitored property, providing an alert to a caregiver associated with the patient.


1. A system comprising: at least one processor; and at least one memory coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
detecting a departure by a patient from a schedule of medication consumption events based on output from at least one sensor within a property in which the patient is located; 
based on the detection of the departure by the patient from the schedule of medication consumption events: 
determining a dosage of medication taken by the patient, comparing the dosage of medication taken by the patient with a reference table that comprises a list of potentially dangerous combinations of medications, computing a difference between the dosage of medication taken by the patient and the list of potentially dangerous combinations of medications, 
determining a degree of departure by the patient from the schedule of medication consumption events based on the difference between the dosage of medication taken by the patient and the list of potentially dangerous combinations of medications, 
determining past medication consumption history of the patient, and determining activity of at least one of the patient or another person associated with the patient that indicates a proximity of at least one of the patient or another person associated with the patient to a medication in the property required for the patient to consume based on the schedule of medication consumption events; and handling reporting of the detection of the departure by the patient based on the determined degree of departure, the determined past medication consumption history, and the determined activity of at least one of the patient or another person associated with the patient.



5.       b) Claim 1 of the application (16/404205) as shown in the table below contains every element of claim 1 of the patented application. 
Claims of instant application 16/404205
Claims of U.S. Patent No. 9842195 B2
9. A system comprising: at least one processor; and
at least one memory coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring activity of a patient located in a monitored property in relation to a schedule of the patient consuming medication;
determining that the patient is departing from the schedule for consuming the medication; based on the determined departure from the schedule for consuming the medication, determining, using sensor data from at least one sensor located at the monitored property, wherein activity of one or more other individuals is occurring at the monitored property in proximity to the patient at the monitored property, the one or more other individuals being different from the patient; and
in response to determining that the departure indicates a likelihood of harm to the patient and determining no activity of the one or more other individuals is occurring at the monitored property  in proximity to the patient at the monitored property, providing an alert to a caregiver associated with the patient.


9. A system comprising: at least one processor; and at least one memory coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: monitoring, over time, activity of a user during a period of time in which the user is scheduled to take medication; determining at least one of (1) past activity of the user or (2) expected activity of the user during the period of time in which the user is scheduled to take the medication; analyzing the monitored activity of the user during the period of time in which the user is scheduled to take the medication with respect to at least one of (1) the past activity of the user or (2) the expected activity of the user during the period of time in which the user is scheduled to take the medication; determining whether an issue exists related to the user's taking of the medication based on the analysis of the monitored activity of the user during the period of time in which the user is scheduled to take the medication with respect to at least one of (1) the past activity of the user or (2) the expected activity of the user during the period of time in which the user is scheduled to take the medication; and providing an alert based on a determination that an issue exists related to the user's taking of the medication, wherein determining at least one of (1) past activity of the user or (2) expected activity of the user during the period of time in which the user is scheduled to take the medication comprises determining expected activity of the user during the period of time in which the user is scheduled to take the medication; wherein analyzing the monitored activity of the user during the period of time in which the user is scheduled to take the medication with respect to at least one of (1) the past activity of the user or (2) the expected activity of the user during the period of time in which the user is scheduled to take the medication comprises analyzing the monitored activity of the user during the period of time in which the user is scheduled to take the medication with respect to the expected activity of the user during the period of time in which the user is scheduled to take the medication; and wherein determining whether an issue exists related to the user's taking of the medication based on the analysis of the monitored activity of the user during the period of time in which the user is scheduled to take the medication with respect to at least one of (1) the past activity of the user or (2) the expected activity of the user during the period of time in which the user is scheduled to take the medication comprises determining whether an issue exists related to the user's taking of the medication based on the analysis of the monitored activity of the user during the period of time in which the user is scheduled to take the medication with respect to the expected activity of the user during the period of time in which the user is scheduled to take the medication.
14. A system comprising: at least one processor; and at least one memory coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: monitoring, over time, activity of a user during a period of time in which the user is scheduled to take medication; determining at least one of (1) past activity of the user or (2) expected activity of the user during the period of time in which the user is scheduled to take the medication; analyzing the monitored activity of the user during the period of time in which the user is scheduled to take the medication with respect to at least one of (1) the past activity of the user or (2) the expected activity of the user during the period of time in which the user is scheduled to take the medication; determining whether an issue exists related to the user's taking of the medication based on the analysis of the monitored activity of the user during the period of time in which the user is scheduled to take the medication with respect to at least one of (1) the past activity of the user or (2) the expected activity of the user during the period of time in which the user is scheduled to take the medication; and providing an alert based on a determination that an issue exists related to the user's taking of the medication, wherein determining whether an issue exists related to the user's taking of the medication comprises determining whether the analysis indicates that the user is not taking the medication, determining whether the analysis indicates that the medication is not working as expected, and determining whether the analysis indicates that the medication is causing the user to suffer one or more side effects; and wherein providing the alert comprises: providing an alert that indicates that the user is not taking the medication based on a determination that the analysis indicates that the user is not taking the medication, providing an alert that indicates that the medication is not working as expected based on a determination that the analysis indicates that the medication is not working as expected, and providing an alert that indicates that the medication is causing the user to suffer one or more side effects based on a determination that the analysis indicates that the medication is causing the user to suffer one or more side effects.


5.       c) Claim 1 of the application (16/404205) as shown in the table below contains every element of claim 18 of the patented application. 
Claims of instant application 16/404205
Claims of U.S. Patent No. 9070267 B2
9. A system comprising: at least one processor; and
at least one memory coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
monitoring activity of a patient located in a monitored property in relation to a schedule of the patient consuming medication;
determining that the patient is departing from the schedule for consuming the medication; based on the determined departure from the schedule for consuming the medication, determining, using sensor data from at least one sensor located at the monitored property, wherein activity of one or more other individuals is occurring at the monitored property in proximity to the patient at the monitored property, the one or more other individuals being different from the patient; and
in response to determining that the departure indicates a likelihood of harm to the patient and determining no activity of the one or more other individuals is occurring at the monitored property  in proximity to the patient at the monitored property, providing an alert to a caregiver associated with the patient.

18. A system comprising: at least one processor; and at least one memory coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: monitoring activity of a patient based on output from at least one sensor of a monitoring system configured to monitor a building in which medication of the patient is located; accessing a routine of taking medication associated with the patient; comparing monitored activity of the patient with the routine of taking medication associated with the patient; accessing information regarding a schedule by which the medication should be taken by the patient; determining an expectation that the patient will take the medication at a next appropriate time that complies with the schedule based on comparison of the monitored activity of the patient with the routine of taking medication associated with the patient; providing a reminder to take the medication at the next appropriate time that complies with the schedule based on determined expectation indicating that the patient is expected to miss taking the medication at the next appropriate time that complies with the schedule; and withholding the reminder to take the medication at the next appropriate time and continuing to monitor the activity of the patient based on the determined expectation indicating that the patient is expected to take the medication at the next appropriate time that complies with the schedule.


Claim Rejections - 35 USC § 103
6.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.       Claims 2-9 and 11-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Linder (US 2002/0181680 A1) (hereinafter Linder) in view of Barret (US 2003/0144874 A1) (hereinafter Barret).

Regarding claim 2, Linder discloses a system (paragraph 0025, FIG. 1, data management for remote data collection, management for medical devices) comprising:
at least one processor; and at least one memory coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations (paragraph 0014, monitoring patient medical information, monitoring predetermined patient medical information) comprising:
detecting a departure by a patient from a schedule of medication events based on output from at least one sensor within a property in which the patient is located (para 36, data transmission to the patient at the next schedule data, an instantaneous message to patient indicating an immediate course of action (i.e., based on schedule deviation), para 0033, analysis providing patient care and effective monitoring and treating patients, para 0050, patient's medical information analyzed from time to time for patient's medical needs, para 0027-0029, system determines event detected, device analyzed to determine patient compliance, data analyzed, determine patient parameter changes);
based on the detection of the departure by the patient from the schedule of medication events, determining activity of at least one of the patient or another person associated with the patient (para 0027, transmission of sensor data, signals from monitor, collection of data and analysis over course of monitoring of patient, determines particular event, claim 16, transmitting parameter update information to medical device based on analysis, para 0033, By continually monitoring patient's data, physician determines certain anomalies occur, analysis providing patient care and effective monitoring and treating patients, para 0029, In the event determined that device is not operating properly, for prescribed period of time, data analyzed, para 0050, patient's medical information analyzed from time to time to fully serve patient's medical needs).
Linder specifically fails to disclose system handling reporting of the detection of the departure by the patient based on the determined activity of at least one of the patient or another person associated with the patient.
In analogous art, Barret discloses system handling reporting of the detection of the departure by the patient based on the determined activity of at least one of the patient or another person associated with the patient (para 08, medical history information, medication schedule information, paragraph 0013, determine current medications patient is taking and patient's schedule for purpose of deviation of  medication schedule, paragraph 0034, The medication view 46 provides a calender display of medication schedule, para 0029-0030, patient to set an alert to activate at a schedule medication time and notify patient of the schedule event (i.e., based on detection of departure by the patient schedule), based on schedule issue, alarm provided to activate at scheduled medication time and notify patient of scheduled even) and determining that no activity of the one or more other individuals is occurring at the monitored property in proximity to the patient at the monitored property, providing an alert to a caregiver associated with the patient (para 49, alarm notification for scheduled medication, the patient does not have to worry about forgetting whether they took all their medication  (i.e., based on detection of departure by the patient schedule), paragraph 0012, physician access to detailed medical history information, para 0013, physician access patient's medication and appointment schedules to determine current medications patient is taking, para 0035, system shows daily schedule of when to take medicine, para 034,  alarm set to activate at the time of schedule dosage to alert user of schedule event (i.e., based on detection of departure by patient schedule)).               
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of remote transmission of data received for monitoring information disclosed by Linderto include patient biographical information and one of medical history information, medication schedule information, appointment schedule information as taught by Barret to use alarm function to allow patient to set alert to activate at a scheduled medication time and notify patient of scheduled event for maintaining medical information between patients and physicians [Barret, para 0029].
Regarding claim 3, Linder discloses the system of claim 2, wherein detecting the departure by the patient from the schedule of medication events comprises evaluating how much the patient has departed from the schedule of medication events (paragraph 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes, paragraph 0033, determines that certain anomalies continue to occur).
Regarding claim 4, Linder discloses the system of claim 2: wherein detecting the departure by the patient from the schedule of medication events (paragraph 0025, FIG. 1, data management architecture for remote data collection and system management for medical devices)  comprises determining a degree of departure in terms of at least one of an amount of time associated with the departure, an amount of medication associated with the departure, or a combination of medications taken in the departure (paragraph 0033, analysis providing patient care and effective monitoring and treating patients, paragraph 0050, patient's medical information is analyzed from time to time to fully serve patient's medical needs); and
wherein handling reporting of the detection of the departure by the patient based on the determined activity of at least one of the patient or another person associated with the patient comprises handling reporting of the detection of the departure by the patient based on the determined degree of departure (para 0027, transmission of sensor data, signals from monitor, collection of data and analysis over course of monitoring of patient, determines particular event, claim 16, transmitting parameter update information to medical device based on analysis, paragraph 0033, By continually monitoring patient's data, physician determines that certain anomalies occur, analysis providing patient care and providing effective monitoring and treating patients, para 0029, In the event determined that device is not operating properly, for prescribed period of time, data analyzed, para 0050, patient's medical information analyzed from time to time to fully serve patient's medical needs).
Regarding claim 5, Linder discloses the system of claim 4, wherein determining the degree of departure in terms of at least one of an amount of time associated with the departure, an amount of medication associated with the departure, or a combination of medications taken in the departure comprises determining the degree of departure in terms of an amount of time associated with the departure (para 0033, analysis providing patient care and effective monitoring and treating patients, para 0050, patient's medical information analyzed from time to time to fully serve patient's medical needs, para 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes).
Regarding claim 6, Linder discloses the system of claim 5, wherein determining the degree of departure in terms of an amount of time associated with the departure (Fig. 1, paragraph 0032, device parameters or software for medical device updated, para 0035, transmit software instructions to device to upgrade its operation) comprises:
determining how late the patient is in taking the medication or how early the patient was in taking the medication (para 0029, In the event determined device is not operating properly, for prescribed period of time, data analyzed, para 0050, patient's medical information analyzed from time to time to serve patient's medical needs); and
determining a degree of departure based on how late the patient is in taking the medication or how early the patient was in taking the medication (para 0027, transmission of sensor data, signals from monitor, collection of data and analysis over course of monitoring of patient, determines particular event, claim 16, transmitting parameter update information to medical device based on analysis, paragraph 0033, By continually monitoring patient's data, physician determines that certain anomalies occur, analysis providing patient care and providing effective monitoring and treating patients).
Regarding claim 7, Linder discloses the system of claim 4, wherein determining the degree of departure in terms of at least one of an amount of time associated with the departure, an amount of medication associated with the departure, or a combination of medications taken in the departure comprises determining the degree of departure in terms of an amount of medication associated with the departure (paragraph 0033, analysis providing patient care and effective monitoring and treating patients, paragraph 0050, patient's medical information is analyzed from time to time to fully serve patient's medical needs, paragraph 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes).
Regarding claim 8, Linder discloses the system of claim 7, wherein determining the degree of departure in terms of the amount of medication associated with the departure (paragraph 0033, analysis providing patient care and effective monitoring and treating patients, paragraph 0050, patient's medical information is analyzed from time to time to fully serve patient's medical needs) comprises:
determining a dosage of medication taken by the patient; comparing the dosage of medication taken by the patient with the dosage the patient was scheduled to take; computing a difference between the dosage of medication taken by the patient and the dosage the patient was scheduled to take (paragraph 0027, transmission of sensor data, collection of data and analysis over course of monitoring of patient, determines particular event, claim 16, transmitting parameter update information to medical device based on analysis); and 
 determining a degree of departure based on the difference between the dosage of medication taken by the patient and the dosage the patient was scheduled to take (paragraph 0033, analysis providing patient care and effective monitoring and treating patients, paragraph 0050, patient's medical information is analyzed from time to time to fully serve patient's medical needs, paragraph 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes).
Regarding claim 9, Linder discloses the system of claim 4, wherein determining the degree of departure in terms of at least one of an amount of time associated with the departure, an amount of medication associated with the departure, or a combination of medications taken in the departure comprises determining the degree of departure in terms of a combination of medications taken in the departure (para 0033, analysis providing patient care and effective monitoring and treating patients, para 0050, patient's medical information analyzed from time to time to fully serve patient's medical needs, para 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes).
Regarding claim 11, Linder discloses the system of claim 2, wherein the operations comprise monitoring, over time, how closely the patient has followed a schedule of medication events in the past and determining, based on the monitoring, whether the patient strictly follows the schedule of medication events, generally follows the schedule of medication events, or consistently fails to follow the schedule of medication events (para 0033, analysis providing patient care and effective monitoring and treating patients, para 0050, patient's medical information analyzed from time to time to serve patient's medical needs, para 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes).
Regarding claim 12, Linder discloses the system of claim 2, wherein determining activity of at least one of the patient or another person associated with the patient comprises determining activity of the patient (para 0027, transmission of sensor data, signals from monitor, collection of data and analysis over course of monitoring of patient, determines particular event, claim 16, transmitting parameter update information to medical device based on analysis, paragraph 0033, By continually monitoring patient's data, physician determines that certain anomalies occur, analysis providing patient care and providing effective monitoring and treating patients).
Regarding claim 13, Linder discloses the system of claim 2, wherein determining activity of at least one of the patient or another person associated with the patient comprises determining activity of another person associated with the patient (paragraph 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes, paragraph 0033, determines that certain anomalies continue to occur).
Regarding claim 14, Linder discloses the system of claim 2, wherein determining activity of at least one of the patient or another person associated with the patient comprises determining activity of the patient and another person associated with the patient (paragraph 0033, analysis providing patient care and effective monitoring and treating patients, paragraph 0050, patient's medical information is analyzed from time to time to fully serve patient's medical needs).
Regarding claim 15, Linder discloses the system of claim 2, wherein determining activity of at least one of the patient or another person associated with the patient comprises monitoring, based on sensor data from at least one sensor within the property in which the patient is located, activity of at least one of the patient or another person associated with the patient within the property (para 0027, transmission of sensor data, signals from monitor, collection of data and analysis over course of monitoring of patient, determines particular event, claim 16, transmitting parameter update information to medical device based on analysis, paragraph 0033, By continually monitoring patient's data, physician determines that certain anomalies occur).
Regarding claim 16, Linder discloses the system of claim 2, wherein determining activity of at least one of the patient or another person associated with the patient comprises monitoring activity of at least one of the patient or another person associated with the patient outside of the property (para 0033, analysis providing patient care and effective monitoring and treating patients, para 0050, patient's medical information analyzed from time to time to fully serve patient's medical needs, para 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes).
Regarding claim 17, Linder discloses the system of claim 2, wherein handling reporting of the detection of the departure by the patient comprises performing a tiered alerting process that is used to determine a destination or type of an alert based on the determined activity of at least one of the patient or another person associated with the patient (Abstract, collects patient and operational information, which information is transmitted to central location, doctor's office paragraph 0033, By continually monitoring patient's data, physician determines that certain anomalies occur, analysis providing patient care and providing effective monitoring and treating patients).
Regarding claim 18, Linder fails to disclose the system of claim 17, wherein performing the tiered alerting process that is used to determine the destination or type of the alert comprises providing one or more in- property or remote alerts depending on the determined activity of at least one of the patient or another person associated with the patient.
In analogous art, Barret discloses the system of claim 17, wherein performing the tiered alerting process that is used to determine the destination or type of the alert comprises providing one or more in- property or remote alerts depending on the determined activity of at least one of the patient or another person associated with the patient  (paragraph 0013, determine current medications patient is taking and patient's schedule, paragraph 0034, The medication view 46 provides a calender display of medication schedule, para 0029-0030, based on schedule issue, alarm provided to activate at scheduled medication time and notify patient of scheduled even, paragraph 0012, physician access to detailed medical history information, para 0013, physician access patient's medication and appointment schedules to determine current medications patient is taking, para 0035, medication view 46 shows daily schedule of when to take medicine, para 0013, medication and appointment scheduling information determine medication and appointment schedule, schedules to determine current medications patient is taking).               
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of remote transmission of data received for monitoring information disclosed by Linderto include patient biographical information and one of medical history information, medication schedule information, appointment schedule information as taught by Barret to use alarm function to allow patient to set alert to activate at a scheduled medication time and notify patient of scheduled event for maintaining medical information between patients and physicians [Barret, para 0029].
Regarding claim 19, Linder discloses the system of claim 18, wherein providing one or more in-property or remote alerts depending on the determined activity of at least one of the patient or another person associated with the patient comprises initially providing an in-property alert based on activity being detected within the property (paragraph 0033, analysis providing patient care and providing effective monitoring and treating patients, paragraph 0050, patient's medical information is analyzed from time to time to fully serve patient's medical needs).
Regarding claim 20, Linder discloses the system of claim 19, wherein providing one or more in-property or remote alerts depending on the determined activity of at least one of the patient or another person associated with the patient (paragraph 0033, analysis providing patient care and providing effective monitoring and treating patients, paragraph 0050, patient's medical information is analyzed from time to time to fully serve patient's medical needs)  comprises:
determining that a medication event in the schedule has not been completed within a threshold period of time after providing the in-property alert (paragraph 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes, paragraph 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes); and
based on the determination that the medication event in the schedule has not been completed within the threshold period of time after providing the in-property alert, providing a remote alert to a remote caregiver or monitoring station (paragraph 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes, paragraph 0028-0029, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes).
Regarding claim 21, Linder fails to disclose the system of claim 18, wherein providing one or more in-property or remote alerts depending on the determined activity of at least one of the patient or another person associated with the patient comprises foregoing an in-property alert and immediately providing a remote alert to a remote caregiver or monitoring station based on a lack of activity being detected within the property.
In analogous art, Barret discloses the system of claim 18, wherein providing one or more in-property or remote alerts depending on the determined activity of at least one of the patient or another person associated with the patient comprises foregoing an in-property alert (para 0013, physician access patient's medication and appointment schedules to determine current medications patient is taking, para 0035, medication view 46 shows daily schedule of when to take medicine, para 0013, medication and appointment scheduling information determine medication and appointment schedule, schedules to determine current medications patient is taking) and immediately providing a remote alert to a remote caregiver or monitoring station based on a lack of activity being detected within the property  (paragraph 0013, determine current medications patient is taking and patient's schedule, para 0034, The medication view 46 provides calender display of medication schedule, para 0029-0030, based on schedule issue, alarm provided to activate at scheduled medication time and notify patient of scheduled even, paragraph 0012, physician access to detailed medical history information).
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of remote transmission of data received for monitoring information disclosed by Linderto include patient biographical information and one of medical history information, medication schedule information, appointment schedule information as taught by Barret to use alarm function to allow patient to set alert to activate at a scheduled medication time and notify patient of scheduled event for maintaining medical information between patients and physicians [Barret, para 0029].
Allowable Subject Matter
11.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
12.        Applicant's arguments filed July 25, 202 have been fully considered but they are not persuasive. 
Double Patenting Rejection not withdrawn.
          On page 8, lines 12-14, and page 10, lines 6-9, the applicant argues that the reference(s) do not teach or even suggest departure from patient schedule medication event as claimed.
          The examiner respectfully disagrees and points out that the Linder (US 2002/0181680 A1) teaches as in FIG. 1, data management for remote data collection and management for medical devices [025], and data transmission to the patient at the next schedule data, an instantaneous message to patient indicating an immediate course of action (i.e., based on schedule deviation) [036] and system determines event has been detected, device analyzed to determine patient compliance, data analyzed and determine patient parameter changes [027-029] and transmission of sensor data, signals from monitor, collection of data and analysis over course of monitoring of patient, determines particular event [027] and, By continually monitoring patient's data, physician determines certain anomalies occur, analysis providing patient care and effective monitoring and treating patients [033], and 
Barret (US 2003/0144874 A1) teaches medical history information, medication schedule information [08] and, system determine current medications patient is taking and patient's schedule for purpose of deviation of  medication schedule [013] and, The medication view 46 provides a calender display of medication schedule  [034] and, patient to set an alert to activate at a schedule medication time and notify patient of the schedule event (i.e., based on detection of departure by the patient schedule) [029-030] and alarm notification for schedule medication, the patient does not have to worry about forgetting whether they took all their medication  (i.e., based on detection of departure by the patient schedule) [049] and,  medication view 46 shows daily schedule of when to take medicine, and alarm set to activate at the time of schedule dosage to alert the user of the schedule event (i.e., based on detection of departure by the patient schedule) [034-035].
Thus, Linder (US 2002/0181680 A1)  in view of Barret (US 2003/0144874 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will statutory period for reply expire later than SIX MONTHS from date of final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/               Primary Examiner, Art Unit 2689